DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendments to the specification filed on 08 July 2020 are herein acknowledged.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim 19 includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claim 19, Line 3, the phrase “an actuation member” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “member” is a generic place holder that is coupled with the functional language where the claim recites “actuation of.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
Here, according to the specification of the instant application, “an actuation member” can be “a manual slider” ([0056]) or “a sliding button” ([0098]) included in the handle assembly ([0008]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perkins (US 2009/0248142 A1).
Regarding Claim 20, Perkins discloses a system comprising: 
a handle assembly (Fig. 3A, #19)comprising a bifurcation joint (Fig. 3A wherein parts 11, 87, and 21 can be considered as a bifurcation joint that is formed in the handle); 
a probe comprising an imaging window and a marker (Fig. 3B; [0056] wherein a marker may be mounted on the lumen adjacent to the exit port; [0060] wherein an imaging transducer such as an ultrasound transducer with 360-degree imaging window is disclosed); and 
a dual lumen catheter that connects the bifurcation joint to the probe (Fig. 3A, #13, a catheter body; Fig. 3E wherein a dual lumen catheter is illustrated), wherein the dual lumen catheter is configured to axially rotate the probe within a body lumen in response to axial rotation of the handle assembly ([0062], [0065] wherein the operator may rotate the catheter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1), in view of Silverstein (U.S. Patent No. 5,702,344), and further in view of Courtney (US 2017/0007203 A1).
Regarding Claim 1, Krupica teaches a medical device comprising … a handle body connecting the plunger assembly to the flush port assembly ([0027] wherein the working port structures 116, 118 enable one or more instruments, such as “optical scopes, light sources, biopsy needles, forceps, suction catheters, laser fibers, and stent delivery systems,” to be introduced in to the main barrel).
However, Krupica is silent as to a plunger assembly coupled to a first tool, the plunger assembly configured to move the first tool in a distal and a proximal direction; a flush port assembly coupled to a second tool, the flush port assembly configured to rotate, at least partially, about a longitudinal axis of the second tool.
Silverstein teaches a plunger assembly coupled to a first tool, the plunger assembly configured to move the first tool in a distal and a proximal direction (Col. 5, Lines 11-27).
Courtney discloses a flush port assembly coupled to a second tool (Figs. 3A, 3B; [0038]) the flush port assembly configured to rotate, at least partially, about a longitudinal axis of the second tool ([0038]).



	Regarding Claim 2, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “wherein the flush port assembly can rotate at least 180 degrees about the longitudinal axis of the second tool.”
	Courtney further discloses the aforementioned claimed limitation except for “at least 180 degrees” ([0038]-[0039] rotatable insert and rotary joint; [0012]-[0013]). Courtney also teaches that the “rotatable insert is rotatable within the outer housing” ([0012]) that can be considered as a fully rotatable rotary joint. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rotate the rotatable flush port assembly, like taught by Courtney, at least 180 degrees,  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a diagnostic handle with two working ports for conventional medical tools such as “optical scopes, light sources, biopsy needles, forceps, suction catheters, laser fibers, and stent delivery systems” (see Krupica [0027]), as taught by Krupica, to include a flush port assembly that can rotate at least 180 degrees about the longitudinal axis of the second tool, like taught 
	Regarding Claim 3, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “wherein the first tool comprises a biopsy needle and the second tool comprises a radial ultrasound probe.”
Courtney further teaches wherein the second tool comprises a radial ultrasound probe ([0083], [0085]).
Silverstein teaches wherein the first tool comprises a biopsy needle (Col. 4, Lines 22-45).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a diagnostic handle with two working ports for conventional medical tools such as “optical scopes, light sources, biopsy needles, forceps, suction catheters, laser fibers, and stent delivery systems” (see Krupica [0027]), as taught by Krupica, to include a plunger assembly (see Claim 1) with a biopsy needle in its first working port, like taught by Silverstein, in order to perform biopsies (see Silverstein, Col. 5, Lines 11-27), and also include a second tool (see Claim 1) with a radial ultrasound probe, like taught by Courtney, in order to enable the system to collect images (see Courtney [0085]). 
Regarding Claim 4, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to
“wherein the plunger assembly and the flush port assembly are parallel to one another in the handle body.”
	Krupica teaches wherein the plunger assembly and the flush port assembly are parallel to one another in the handle body (Fig. 1 wherein 116 and 118 are inserted into the main barrel parallel to each other).
Regarding Claim 10, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “wherein the second tool comprises an imaging transducer configured to communicatively couple with an imaging controller via a hub assembly.”
Courtney further teaches wherein the second tool comprises an imaging transducer configured to communicatively couple with an imaging controller via a hub assembly (Fig. 6, [0097]; Fig. 1B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a diagnostic handle with two working ports for conventional medical tools such as “optical scopes, light sources, biopsy needles, forceps, suction catheters, laser fibers, and stent delivery systems” (see Krupica [0027]), as taught by Krupica, to include a second tool (see Claim 1) that comprises an imaging transducer configured to communicatively couple with an imaging controller via a hub assembly, like taught by Courtney, in order to perform image processing and display images (see Courtney [0097]).
Regarding Claim 13, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “an imaging controller coupled to the imaging transducer via a hub assembly and a coaxial cable.”
Courtney further teaches an imaging controller coupled to the imaging transducer via a hub assembly and a coaxial cable ([0047] coaxial electrical cable; Fig. 6, [0097]; Fig. 1B).
See the motivation in Claim 10 as stated above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1)., in view of Silverstein (U.S. Patent No. 5,702,344), in view of Courtney (US 2017/0007203 A1), and further in view of Ofek (US 2017/0086746 A1).
Regarding Claim 5, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “a bifurcation joint in the handle body, wherein the bifurcation joint connects the plunger assembly to a first lumen of a dual-lumen catheter and the flush port assembly to a second lumen of the dual-lumen catheter.”
Ofek teaches a bifurcation joint in the handle body, wherein the bifurcation joint (Figs. 1-2, #16; [0034]) connects the plunger assembly to a first lumen of a dual-lumen catheter and the flush port assembly to a second lumen of the dual-lumen catheter (Figs. 1-2, #14; [0034] wherein the catheter may include one or more lumens).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the handle, like taught by Krupica in view of others as stated under Claim 1, to include a bifurcation hub, in order to connect the catheter tube to one or more extensions (see Ofek [0034]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1)., in view of Silverstein (U.S. Patent No. 5,702,344), in view of Courtney (US 2017/0007203 A1), and further in view of Perkins (US 2009/0248142 A1).
Regarding Claim 6, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “a dual-lumen catheter with first and second lumens.”
Perkins teaches a dual-lumen catheter with first and second lumens (Fig. 3E; [0056], [0058]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of the handle and attached tools, like taught by Krupica in view of others as stated under Claim 1, to include a dual-lumen catheter, like taught by 
	Regarding Claim 7, Krupica in view of others as stated above under Claim 6, discloses all the elements of Claim 6. However, Krupica as modified by others as stated under Claim 6 is silent as to “wherein the first tool is disposed in the first lumen and the second tool is disposed in the second lumen.”
	Perkins further teaches wherein the first tool is disposed in the first lumen and the second tool is disposed in the second lumen ([0056], [0058], [0060] wherein lumens contain tools).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dual lumen catheter, like taught by Krupica in view of others as stated under Claim 6, to contain different medical tools, like taught by Perkins, in order to providing working lumens for the tools to guide a tissue penetrator and perform imaging (see Perkins [0056], [0058], [0060]).
	Regarding Claim 8, Krupica in view of others as stated above under Claim 7, discloses all the elements of Claim 7. However, Krupica as modified by others as stated under Claim 7 is silent as to “a probe attached to the distal end of the dual- lumen catheter, wherein the probe includes a third lumen aligned with the first lumen of the dual-lumen catheter and a fourth lumen aligned with the second lumen of the dual-lumen catheter.”
	Perkins further teaches a probe attached to the distal end of the dual- lumen catheter, wherein the probe includes a third lumen aligned with the first lumen of the dual-lumen catheter and a fourth lumen aligned with the second lumen of the dual-lumen catheter (Fig. 3B wherein the distal end of the catheter can be considered as a prob; Fig. 3D wherein the lumens of the prob are aligned with the lumens of the catheter).
	
.
	
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1)., in view of Silverstein (U.S. Patent No. 5,702,344), in view of Courtney (US 2017/0007203 A1), in view of Perkins (US 2009/0248142 A1), and further in view of Jafari (US 2019/0374196 A1).
Regarding Claim 9, Krupica in view of others as stated above under Claim 8, discloses all the elements of Claim 8. However, Krupica as modified by others as stated under Claim 8 is silent as to “wherein the probe is attached to the distal end of the dual- lumen catheter via a reflow process.”
	Jafari further teaches wherein the probe is attached to the distal end of the dual- lumen catheter via a reflow process (see Abstract; [0054]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dual lumen catheter and the probe, as taught by Krupica in .

	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1)., in view of Silverstein (U.S. Patent No. 5,702,344), in view of Courtney (US 2017/0007203 A1), and further in view of Hancock (US 2020/0360085 A1).
Regarding Claim 11, Krupica in view of others as stated above under Claim 10, discloses all the elements of Claim 10. However, Krupica as modified by others as stated under Claim 10 is silent as to “wherein the imaging transducer is coupled to the hub assembly via a proximal drive cable with a first diameter and a distal drive cable with a second diameter, the first diameter larger than the second diameter.”
Courtney further teaches wherein the imaging transducer is coupled to the hub assembly via a … drive cable ([0011] a torque cable).
Hancock further teaches a proximal drive cable with a first diameter and a distal drive cable with a second diameter, the first diameter larger than the second diameter (Fig. 3, [0044]-[0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive cable, as taught by Krupica and modified by others under Claim 10, to include proximal and distal ends with different diameters, like taught by Hancock, in order to be capable of working via a small diameter structure (see Hancock, Abstract).
Regarding Claim 12, Krupica in view of others as stated under Claim 11, discloses all the elements of Claim 11 as stated above. However, Krupica as modified by others as stated under Claim 11 is silent as to “wherein an impedance compensator connects the distal drive cable to the proximal drive cable.”

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive cable, as taught by Courtney and modified by others under Claim 11, to have an impedance compensator that connects the distal drive cable to the proximal drive cable, like taught by Hancock, in order to match the impedance of the parts with different diameters (see Hancock, Abstract and claim 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Krupica (US 2018/0280642 A1)., in view of Silverstein (U.S. Patent No. 5,702,344), in view of Courtney (US 2017/0007203 A1), and further in view of Mugan (US 2010/0121218 A1).
Regarding Claim 14, Krupica in view of others as stated above under Claim 1, discloses all the elements of Claim 1. However, Krupica as modified by others as stated under Claim 1 is silent as to “wherein the handle body comprises at least two ergonomic contours that are mirrored.”
	Mugan teaches wherein the handle body comprises at least two ergonomic contours that are mirrored  (Fig. 19, #526, #528;  [0111]-[0112] “ergonomic design features 526 and 528”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle, as taught by Krupica and modified by others as stated under Claim 1, to have ergonomic features, like taught by Mugan, in order to provide a clinician with enhanced feel of the device (see Mugan [0112]).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US 2009/0248142 A1), and further in view of Schaer (US 2018/0279994 A1).
Regarding Claim 15, Perkins discloses a system comprising a handle assembly … (Fig. 3A, #19); 

a dual lumen catheter that connects the handle assembly to the probe (Fig. 3A, #13, a catheter body; Fig. 3E wherein a dual lumen catheter is illustrated), wherein the dual lumen catheter comprises a braided layer, wherein the braided layer ([0055]) is configured to axially rotate the probe within a body lumen in response to axial rotation of the handle assembly ([0062], [0065] wherein the operator may rotate the catheter).
However, Perkins is silent as to a flush port.
Schaer discloses a flush port (Figs. 46, #1537, #1539, #1950; Fig. 47, #1540; [0222]-[0223]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle assembly, as taught by Perkins, to include a flush port, like taught by Schaer, in order to “allow the flushing of the luminal space” (see Schaer [0135]).
Regarding Claim 16, Perkins in view of Schaer, discloses all the elements of Claim 15 as stated above. Perkins further teaches an imaging transducer extending through a first lumen of the dual lumen catheter and into the probe, the imaging transducer configured to generate an image of a body lumen via the imaging window (Fig. 3B, #81; Fig. 3F-3G wherein a circular imaging window and markers are shown), wherein the image of the body lumen includes an indication of the marker ([0061] wherein markers create an image on the display).
Regarding Claim 17, Perkins in view of Schaer, discloses all the elements of Claim 16 as stated above. Perkins further teaches wherein the probe comprises a side port (Fig. 3A, #29; [0056]) and the indication of the marker in the image of the body lumen indicates an orientation of the side port in the image of the body lumen ([0061]).
Regarding Claim 18, Perkins in view of Schaer, discloses all the elements of Claim 17 as stated above. Perkins further teaches wherein the side port and the marker are oriented 180 degrees apart on .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Perkins (US 2009/0248142 A1), in view of Schaer (US 2018/0279994 A1), and further in view of Ranalletta (U.S. Patent No. 5,437,283).
Regarding Claim 19, Perkins in view of Schaer, discloses all the elements of Claim 17 as stated above. Perkins further teaches a … needle ([0011] a catheter having a tissue penetrator such as an advanceable needle; Figs. 2A, 3B, #85) extending though a second lumen of the dual lumen catheter and into the probe (Fig. 3B; [0056], Fig. 3E, #27 penetrator lumen), wherein the … needle is configured to exit the probe via the side port (Fig. 3B wherein the penetrator 85 exits the exit port 29).
However, Perkins as modified by Schaer is silent as to “a biopsy needle … configured to exit … in response to actuation of an actuation member included in the handle assembly.”
Ranalletta further teaches “a biopsy needle … configured to exit … in response to actuation of an actuation member included in the handle assembly.” (Fig. 37, #222; Col. 19, Lines 24-33).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system including the handle assembly and the catheter, as taught by Perkins and modified by other under Claim 17, to have an actuator on the handle that controls a biopsy needle, like taught by Ranalletta, in order to fire the biopsy needle to take a biopsy sample (Col. 19, Lines 24-33).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alsaidan discloses a dual-purpose biopsy punch (US 20180161023 A1). Moll discloses a robotic catheter system and methods (US 20120065467 A1). Nakao discloses a rotating fine needle for core tissue sampling (US 20060116605 A1). Bagwell discloses a reduced force device for intravascular access and guidewire placement (US 20160346519 A1). Groot discloses an apparatus and method for performing a transbronchial biopsy (US 5056529 A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793